


 

Exhibit 10.28

 

 

 

 

[g27932kki001.jpg]

 

John V. Howard

www.vertisinc.com

 

TURN TO US

 

 

Chief Legal Officer and Secretary

 

250 West Pratt Street Suite 1800 Baltimore, MD 21201

 

 

 

 

D: 410.361.8347 F: 410.454.8460

 

 

 

 

 

jhoward@vertisinc.com

 

 

                                                                                                                               
January 31, 2008

 

VIA HAND DELIVERY

 

Michael T. DuBose

 

 

Dear Mike:

 

This letter (“Letter Agreement”) confirms the agreement reached between the
Board of Directors and you concerning relocation of your principal employment
location pursuant to the terms and conditions of that certain employment
agreement by and among Vertis, Inc. (the “Company”), Vertis Holdings, Inc.
(“Holdings”) and you, dated and effective as of November 28, 2006 (the
“Employment Agreement”), as amended by the letter agreement dated as of
November 18, 2007.  This Letter Agreement serves to further amend the Employment
Agreement as set forth below as of this date.

 

Section 3(f) of the Employment Agreement, as previously amended, provides that
your principal employment location initially would be Williams, Oregon, that
after December 31, 2007, your principal employment location would be at such
Company office as is mutually agreed upon between the Company and you, and that
you will relocate your principal place of residence to the metropolitan area
encompassing such agreed-upon Company office by or as soon as practicable after
December 31, 2007.  Section 3(f) of the Employment Agreement is hereby amended
to provide that your principal employment location on and after January 1, 2008,
shall remain Williams, Oregon unless and until the Company and you mutually
agree to move your principal employment location elsewhere.

 

This Letter Agreement shall be governed by, and construed in accordance with,
the laws of the State of Maryland, without reference to principles of conflict
of laws.  Except as modified by the terms of this Letter Agreement, the
Employment Agreement remains in full force and effect.  You acknowledge that
nothing in this Letter Agreement gives you any contractual or other rights to
continued employment for any period of time and your employment with the Company
remains at will at all times.  This Letter Agreement shall not be modified,
waived or amended except by a written agreement executed by the parties hereto
or their respective successors and legal representatives.  This Letter Agreement
shall inure to the benefit of and be binding upon the Company and its successors
and assigns.

 

--------------------------------------------------------------------------------


 

If the foregoing terms are acceptable to you, please confirm your agreement by
signing your name below.  Your signature below will indicate that you are
entering into this Letter Agreement freely and with a full understanding of its
terms and effect.

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

/s/ John V. Howard, Jr.

 

 

 

John V. Howard, Jr.

 

 

 

On behalf of Vertis, Inc. and

 

 

 

Vertis Holdings, Inc.

 

 

 

 

 

 

 

 

 

AGREED AND ACCEPTED:

 

 

 

 

 

 

/s/ Mike DuBose

 

 

 

Mike DuBose

 

 

 

 

 

 

 

Date:

January 31, 2008

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 
